Citation Nr: 1606262	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-47 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents.
 
 2.  Entitlement to service connection for a left knee condition.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for diabetes mellitus type II and left knee condition.  The Winston-Salem, North Carolina RO has jurisdiction of the appeal.

The Veteran testified at a November 2015 Board hearing held before the undersigned at the RO.  The claims file contains a transcript of that hearing.

In April 2014, the Board had remanded this matter for further development and readjudication.  The requested development with respect to the Veteran's diabetes mellitus claim has been completed and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the record contains evidence not yet considered by the AOJ, the merits determinations below are wholly favorable to the Veteran.  Further remand of the diabetes mellitus claim is not necessary.  38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current diagnosis of diabetes mellitus (type 2) and it is at least as likely as not that he was exposed to herbicide agents and his current diabetes mellitus is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id.

The Veteran claims that he was exposed to herbicide agents during service in Vietnam and Thailand and that, consequently, he is entitled to service connection for his current diabetes mellitus type II based on regulatory presumptions.  See, e.g., November 2015 Board Hearing Tr. at pp. 5-12 (discussing in-service exposure to herbicide agents in Thailand, time spent in Vietnam, and current diagnosis).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  Diabetes mellitus type II is a condition associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran has a current diagnosis of diabetes mellitus type II.  See, e.g., March 2015 Diabetes Mellitus Disability Benefits Questionnaire (diagnosing diabetes and describing symptoms and treatment).  The dispositive issue in this case is whether the Veteran was exposed to herbicide agents.

The Veteran has asserted, including in his November 2015 Board hearing testimony, that he had service in Vietnam during the Vietnam Era.  Veterans who served in Vietnam are presumed to have been exposed to herbicides. See 38 C.F.R. § 3.307(a)(6).  Although VA attempted to verify the Veteran's allegations that his transfers between the United States and Thailand involved stops in Vietnam, the file does not contain evidence either corroborating or disproving those allegations.

In addition, the Veteran alleges that he was exposed to herbicide agents (e.g. Agent Orange) during his service in Thailand.  VA's Adjudication Procedures Manual Rewrite require special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to include the U-Tapao Royal Thai Air Force Base (U-Tapao RATFB).  See M21-1MR at IV.ii.2.C.10.q.  Specifically, those protocols direct that, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.

The file contains evidence corroborating the Veteran's testimony that, during his service in Thailand, he was stationed at the U-Tapao RATFB.  See April 1968 Performance Report.  His military personnel records corroborate his description of his duties and are, at least, consistent with a finding that he did spend time "near the air base perimeter" while stationed at U-Tapao RTAFB.  Id. ("Assigned to Preload...on a Conventional Munitions Loading Team....Despite long hours and extremely adverse working conditions, he has produced outstanding product....He is a highly dependable person, and is always willing to lend a hand no matter what the task may be."); November 2015 Board Hearing Tr. at pp. 5-8 ("I worked in pre-load...We were about a mile or so off the flight line..."; also describing spraying of vegetation in and around area where he worked).

The Veteran's glowing performance reports are consistent with his own descriptions of his duties and suggest to the Board a professional willing to offer his exceptional skills anytime and anywhere, such as on the perimeter of U-Tapao AFB.  The Board finds his assertions credible and supported by contemporaneous military records.  The weight of the evidence, which includes evidence of daily work duties, performance evaluation reports, and other credible evidence, is at least in equipoise regarding whether his duties frequently took him near the perimeters of U-Tapao RTAFB.  See M21-1MR at IV.ii.2.C.10.q.  Consequently, the Board acknowledges that the Veteran was likely exposed to herbicide agents during his exemplary service in Thailand during the Vietnam era.  Id.; 38 C.F.R. § 3.102.

The VA system is "veteran-friendly" and "non-adversarial."  Evans v. Shinseki, 25 Vet. App. 7, 14 (2011).  Therefore, "when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...or any other point, such doubt will be resolved in favor of the claimant."  38 C.F.R. § 3.102.  Applying these standards to each factual, medical and legal issue, the evidence establishes that exposure to herbicide agents during his active service caused or contributed to the Veteran's later development of diabetes mellitus.  See 38 C.F.R. § 3.309(e).

The evidence is at least in equipoise on each of the factual issues with respect to the claim at issue; consequently application of the benefit of the doubt doctrine requires the doubt be resolved in the Veteran's favor.  Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to service connection for diabetes mellitus is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.307, and 3.309(e).

The Veteran's claim has been granted, so he could suffer no prejudice from any failures by VA with respect to its duties to notify and assist.  The Board need not discuss VA's fulfillment of those duties with respect to the claim at issue.


ORDER

Entitlement to service connection for diabetes mellitus type II as due to exposure to herbicide agents is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran has not been afforded an examination with respect to his claimed left knee condition.  For the reasons stated below, he is entitled to an examination prior to a determination of the merits of his claim.

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The Veteran testified that, although he has not "been seeing a doctor about it yet," he has been told that he has arthritis in that knee and that he has left knee pain, particularly when going up and down stairs.  See November 2015 Board Hearing Tr. at p. 4.  This testimony is competent evidence of "persistent or recurrent symptoms of a disability."  While the only evidence of the in-service left knee injury consists of his own statements, his description of the in-service left knee injury is consistent with an absence of documentation in his service treatment records.  His testimony is credible regarding a minor injury in service that apparently resolved quickly.  The Board is not competent to render its own medical judgment regarding any association between the in-service injury and the current symptoms.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran's testimony regarding the onset of intermittent symptoms starting with the in-service injury is sufficient to meet the "low threshold" of McLendon.

Accordingly, the case is REMANDED for the following action:

1.  After conducting any additional development deemed necessary, the Veteran should be provided an examination with respect to his claimed left knee condition.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

a.  Identify the appropriate diagnosis/es for each of the Veteran's left knee conditions.

b.  For each medical condition identified in response to (a), is it at least as likely as not (50 percent probability or greater) that the medical condition was incurred in or otherwise related to the Veteran's military service.  

In providing a response, the examiner should assume that the Veteran experienced an in-service injury as described in his November 2015 Board hearing testimony.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Thereafter, readjudicate, based on the entirety of the evidence, the claim of entitlement to service connection for a left knee condition.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


